DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. With regards to independent claims 1, 11, and 20 Applicant argues that the cited reference Thukral et al does not teach or render obvious the amended claim limitation “process signals from the eye motion sensors to update the position of the user's eyes with respect to the HMD that is determined based on the images captured by the at least one camera, in intervals between the processing of images captured by the at least one camera”.  After further consideration Examiner respectfully disagrees.  Thukral et al in at least Fig. 4 and paragraphs 0036-0042 discloses a method of determining the position of a user’s eyes with respect to the HMD, wherein the processor first analyzes a video stream from a VOG sensor 503, the at least one camera in the claims, to determine a position of a user’s eyes. After the user’s eyes remain fixed for a period of time the system turns off the VOG sensor 503 and activates the EOG sensor 504, eye motion sensors in the claims.  Paragraph 0040 of Thukral et al specifically discloses “the processor 501 receives EOG signals 540 from the EOG sensor 504. At step 435, the processor 501 analyzes the EOG signals 540 to identify a current position of the user's eye…the processor 501 can calculate a difference between the current eye position and a previous eye position (e.g., an eye position at a frame immediately before the current frame). If the difference between the eye positions is within a specified range (or less than a threshold value), the processor 501 determines that the eye position has not changed”, thus updating the position of the user’s eyes with respect to the HMD that is determined based on the images captured by the at least one camera.  Therefore the rejection is sustained. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thukral et al (pub # 20180184002).

Consider claim 1. Thukral et al teaches A system, comprising: 
a head-mounted device (HMD) configured to display visual content for viewing by a user, (Fig. 2 and paragraph 0021, HMD device 20).
wherein the HMD comprises: 
at least one camera configured to capture images of the user's eyes at a frame rate; (Fig. 3 and paragraphs 0029 and 0030, cameras 316 and 318 that operate at certain operating cycles (e.g., 30 frames per second)).
and one or more eye motion sensors configured to detect movement of the user's eyes with respect to the HMD; (Fig. 3 and paragraphs 0031 and 0035, EOG sensors 336 and 338 that serve as motion detectors).
and a controller comprising one or more processors configured to: 
process images captured by the at least one camera to determine position of the user's eyes with respect to the HMD at the frame rate of the at least one camera; (Fig. 4 step 410 and paragraphs 0036 and 0038, the processor 501 analyzes the video stream 520 to identify a current position of the user's eye).
and process signals from the eye motion sensors to update the position of the user's eyes with respect to the HMD that is determined based on the images captured by the at least one camera, in intervals between the processing of images captured by the at least one camera. (paragraph 0040, the processor 501 receives EOG signals 540 from the EOG sensor 504. At step 435, the processor 501 analyzes the EOG signals 540 to identify a current position of the user's eye… the processor 501 determines whether the eye has moved at the current point in time (current frame). In some embodiments, the processor 501 can calculate a difference between the current eye position and a previous eye position (e.g., an eye position at a frame immediately before the current frame). If the difference between the eye positions is within a specified range (or less than a threshold value), the processor 501 determines that the eye position has not changed).

Consider claim 11. Thukral et al teaches A method, comprising: 
performing, by a controller comprising one or more processors: 
processing images captured by at least one camera of a head-mounted device (HMD) to determine position of a user's eyes with respect to the HMD at a frame rate of the at least one camera; (Fig. 4 step 410 and paragraphs 0036 and 0038, the processor 501 analyzes the video stream 520 to identify a current position of the user's eye).
and processing signals from one or more eye motion sensors of the HMD to update the position of the user's eyes with respect to the HMD that is determined based on the images captured by the at least one camera, in intervals between the processing of images captured by the at least one camera. (paragraph 0040, the processor 501 receives EOG signals 540 from the EOG sensor 504. At step 435, the processor 501 analyzes the EOG signals 540 to identify a current position of the user's eye… the processor 501 determines whether the eye has moved at the current point in time (current frame). In some embodiments, the processor 501 can calculate a difference between the current eye position and a previous eye position (e.g., an eye position at a frame immediately before the current frame). If the difference between the eye positions is within a specified range (or less than a threshold value), the processor 501 determines that the eye position has not changed).

Consider claim 20. Thukral et al teaches One or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: 
process images captured by at least one camera of a head-mounted device (HMD) to determine position of a user's eyes with respect to the HMD at a frame rate of the at least one camera; (Fig. 4 step 410 and paragraphs 0036 and 0038, the processor 501 analyzes the video stream 520 to identify a current position of the user's eye).
and process signals from one or more eye motion sensors of the HMD to update the position of the user's eyes with respect to the HMD that is determined based on the images captured by the at least one camera, in intervals between the processing of images captured by the at least one camera. (paragraph 0040, the processor 501 receives EOG signals 540 from the EOG sensor 504. At step 435, the processor 501 analyzes the EOG signals 540 to identify a current position of the user's eye… the processor 501 determines whether the eye has moved at the current point in time (current frame). In some embodiments, the processor 501 can calculate a difference between the current eye position and a previous eye position (e.g., an eye position at a frame immediately before the current frame). If the difference between the eye positions is within a specified range (or less than a threshold value), the processor 501 determines that the eye position has not changed).Consider claim 6. Thukral et al further teaches The system as recited in claim 1, wherein said processing signals from the eye motion sensors to track relative movement of the user's eyes with respect to the HMD in intervals between the processing of images captured by the at least one camera allows the frame rate of the at least one camera to be reduced to ten frames per second or less. (paragraph 0044, The VOG sensors collect the VOG signals at 5 Hz to determine the eye movement at each keyframe (e.g., 5 keyframes per second)).Consider claim 7. Thukral et al further teaches The system as recited in claim 1, wherein the eye motion sensors include one or more of photosensors and photodiode arrays. (paragraph 0054, one or more photodiodes).Consider claim 8. Thukral et al further teaches The system as recited in claim 1, wherein the controller is a component of the HMD. (paragraph 0030, processor of the HMD device 320).Consider claim 9. Thukral et al further teaches The system as recited in claim 1, wherein the HMD further comprises: 
at least one display screen configured to display frames containing the visual content for viewing by the user, (Fig. 2 and paragraph 0022, left and right AR displays 26-1 and 26-2).
wherein the controller is further configured to render the frames containing the visual content for display by the at least one display screen; (paragraph 0022, The AR displays 26-1 and 26-2 are configured to display images overlaid on the user's view of the real-world environment).
and one or more light sources configured to emit light towards the user's eyes, (Fig. 3 and paragraph 0029, light sources 326 and 328).
wherein the at least one camera captures a portion of the light reflected off the user's eyes. (paragraph 0029, light sources (e.g., infrared light-emitting diodes) 326 and 328 to provide illumination of the eyes so that the cameras 316 and 318 can capture the video sequences (or images) of the eyes).Consider claim 16. Thukral et al further teaches The method as recited in claim 11, wherein the eye motion sensors include one or more of photosensors and photodiode arrays. (paragraph 0054, one or more photodiodes).Consider claim 17. Thukral et al further teaches The method as recited in claim 11, wherein the controller is a component of the HMD. (paragraph 0030, processor of the HMD device 320).Consider claim 18. Thukral et al further teaches The method as recited in claim 11, further comprising emitting, by one or more light sources of the HMD, light towards the user's eyes, (Fig. 3 and paragraph 0029, light sources 326 and 328).

wherein the eye motion sensors sense a portion of the light reflected off the user's eyes. (paragraph 0054, the eye tracking device can use one or more photodiodes (or other type(s) of photosensors) to identify an average intensity of the light reflected by the eye).Consider claim 19. Thukral et al further teaches The method as recited in claim 11, further comprising rendering, by the controller, frames containing visual content for display by at least one display screen of the HMD. (paragraph 0022, The AR displays 26-1 and 26-2 are configured to display images overlaid on the user's view of the real-world environment).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral et al (pub # 20180184002) in view of Kang et al (pub # 20170068315).


Consider claims 3 and 13. Thukral et al does not specifically disclose The system as recited in claim 1, wherein, to process images captured by the at least one camera to determine position of the user's eyes with respect to the HMD at the frame rate of the at least one camera, the controller is configured to perform a three-dimensional (3D) reconstruction based on at least one image captured by the at least one camera to generate 3D models of the user's eyes, wherein the 3D models indicate position of the user's eyes with respect to the at least one camera.  However Kang et al in at least paragraph 0068 and 0071 discloses a method of tracking eye positon of a user and outputting a 3D image by reconstructing the 3D image based on the tracked eye position of the user.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Kang et al with the system and method Thukral et al in order to accurately track a position of user without deteriorating image quality (Kang et al paragraph 0005).

Consider claims 4 and 14. Kang et al further teaches The system as recited in claim 3, wherein the controller is further configured to perform a new 3D reconstruction based on at least one subsequent image captured by the at least one camera upon detecting movement of the HMD with respect to the user's head. (paragraph 0072, When the user moves, the eye position information on the user may require corrections since a time delay occurs between a point of time at which the eye position of the user is detected and a point of time at which the image processor 1540 generates and outputs the 3D image. Thus, the eye position detector 1530 may estimate an eye position path of the user based on movement information of a user and the image processor 1540 may reconstruct the 3D image based on the estimated eye position path).Consider claims 5 and 15. Kang et al further teaches The system as recited in claim 3, wherein the controller is further configured to update the 3D models of the user's eyes upon detecting movement of the HMD with respect to the user's head. (paragraph 0072, When the user moves, the eye position information on the user may require corrections since a time delay occurs between a point of time at which the eye position of the user is detected and a point of time at which the image processor 1540 generates and outputs the 3D image. Thus, the eye position detector 1530 may estimate an eye position path of the user based on movement information of a user and the image processor 1540 may reconstruct the 3D image based on the estimated eye position path).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral et al (pub # 20180184002) in view of Chen (pub # 20170192236).

Consider claim 10. Thukral et al does not specifically disclose The system as recited in claim 9, wherein the HMD further comprises left and right optical lenses located between the at least one display screen and the user's eyes.  However Chen in at least Fig. 2 and paragraph 0037 discloses a virtual reality helmet comprising two lenses between the user’s eyes and the display screen.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lenses of Chen with the system of Thukral et al so that the left and right eyes view contents of different angles, thereby rendering a 3D effect (Chen paragraph 0037).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624   

/MARK EDWARDS/Primary Examiner, Art Unit 2624